The opinion of the court was delivered by
Smith, J.:
In this opinion the writer gives the views of a majority of the court. On the argument *36and in tlie briefs much time and space were consumed in discussion of the question whether the act under consideration affects the right of contract, and whether the law as it reads has a meaning that the wages paid to coal-miners is to be measured by the gross output of valuable product mined and brought to the surface by the laborers employed therein. In our judgment, the law nowise affects the right of contract and does not hinder or prevent the mine operator or miners from making such agreements as they choose concerning the amount of compensation to be paid for labor in mining coal. Nor does the act prohibit the employment of miners at day wages, or make void contracts for the payment of wages based on the quantity of screened coal produced. In fact, the law permits complete freedom of action in the respect mentioned. The act does, however, in positive terms, make it unlawful for any mine owner, lessee or operator of coalmines, employing miners at bushel or ton rates or other quantity, to pass the output of coal mined by said miners over any screen or other device which shall take away any part from the value thereof before the same shall have been weighed and duly credited to the employees at the legal rate of weights fixed by law.
Of the intent of the legislature in enacting the statute it is hardly necessary to inquire. We can see, however, a useful purpose to be accomplished. In the exercise of the police power the legislature may pass such laws as in its judgment are necessary regulating the measuring or weighing of commodities. In Blaker v. Hood, 53 Kan. 509, 36 Pac. 1115, it is said:
“By virtue of the police power, regulations have been imposed on the practice of the law, medicine, *37and dentistry, as well as upon bakers, millers, and wharfingers ; and it has been accepted as a proper exercise of the police power to regulate pawnbrokers, junk-shops, and loan offices. Inspection laws, and those regulating the weighing of commodities offered for sale, are generally regarded as suitable and valid regulations of police.”
The utility of the act, if we have the right to enter upon such an inquiry, can be defended for the reason that the weighing of the gross output from the mine gives information to the miner, whose labor has separated it from the general mass of the vein, concerning the result of his effort. He is thus advised how much in weight of all grades of this fuel he has extracted from the earth in a day, a month, or a year, enabling him, when armed with this knowledge, to make contracts in the future based upon actual information of the benefits the employer has in the past derived from his labor. Thus informed he may act intelligently, resting his demand for pay on the actual value of his labor as shown by the calculated results of what he has theretofore accomplished. On the other side, the employer may also have this knowledge before his eyes when contracting with the miners for their services, enabling him to make an adjustment of wages based on known facts. By this system of weighing, deception as to the amount of coal mined is rendered impossible and fraud prevented. Standing in the light of such knowledge gained from established data, the miner may make a claim of right to wages he knows he can earn, fortifying his demand by reference to what he has done as found recorded in the weighmaster’s books.
Further, it is important that the public should have within reach data sufficient to furnish information regarding the amount of coal produced from the mines *38within the state. A compliance with this law provides means for the compilation of statistics showing the entire output of coal. The dissemination of knowledge concerning the wealth and material resources of a state is a laudable employment, and legislation which tends to accomplish or in any way assist in such work ought to be upheld and encouraged. For this object alone the act in question is useful, and, being so, we' cannot say that the legislature did not have such purpose in view when the same was enacted. We agree with the court of appeals in saying :
“ Counsel throughout their whole argument assume that the object of this act is to regulate the rate of wages to be paid by mine operators to their employees. We think this assumption is unwarranted and that, in so far as the argments of counsel rest upon it, such arguments are irrelevant to the questions which properly arise in the case.
The law is devoted to other purposes than an interference with or a regulation of contracts. It merely prohibits the screening of coal mined at ton or quantity rates before the same is weighed. This is a legitimate exercise of the police power, coming properly within the sphere of legislative action upon the grounds above stated.
The judgment of the district court and of the court appeals will be affirmed.
Dostbr, C. J. concurring.